Case 18-05345-lrc      Doc 3   Filed 12/28/18 Entered 12/28/18 16:28:02      Desc Main
                                Document     Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


 Roxie Ann Hairston,                         Chapter 13

              Movant/Debtor,                 Adv. Proc. No. 18-05345-lrc
 vs.

 Mid America Mortgage, Inc.

              Respondent/Claimant.


                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 28, 2018 the parties identified
below were served, by First Class mail in a properly addressed and posted envelope, with
a true and correct copy of Plaintiff’s Adversary Proceeding To Determine Dischargeability
Pursuant To Federal Rule Of Bankruptcy Procedure 4007 And 11 U.S.C. § 1328(c)(1) and
Summons related to same as issued by the Clerk of the Court on December 26, 2018.

Mid America Mortgage, Inc.
c/o Registered Agent Solutions, Inc.
900 Old Roswell Lakes Parkway, Suite 310
Roswell, Georgia 30076
(Certified Mail)

Roxie Hairston
4421 Spring Mountain Lane
Powder Springs, Georgia 30127

Melissa J. Davey
Chapter 13 Trustee
260 Peachtree Street, Suite 200
Atlanta, Georgia 30303
Case 18-05345-lrc   Doc 3   Filed 12/28/18 Entered 12/28/18 16:28:02     Desc Main
                             Document     Page 2 of 2




     This 28th day of December, 2018.



                                        /s/ Matthew T. Berry
                                        Matthew T. Berry, GA Bar No.: 055663
                                        Attorney for Plaintiff/Debtor
                                        2751 Buford Highway, NE
                                        Suite 600
                                        Atlanta, GA 30324
                                        Tel. (404) 235-3334
                                        Fax (404) 235-3333
                                        Email: matt@mattberry.com
